Citation Nr: 1720019	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO. 12-31 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include a depressive disorder, anxiety, and sleep disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Sebastian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to November 2009.  He had active
duty for training from November 1974 to March 1975 and service under 32 U S C
§ 502(A) from February 2010 to July 2011, with additional inactive service in a
reserve component.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In April 2015, the Board granted service connection for chronic adjustment disorder, with mixed anxiety and depressed mood. The Board also denied the claim for service connection for PTSD, and remanded his claim for an acquired psychiatric disability other than PTSD or a chronic adjustment disorder.

The Board notes that the Veteran's representative maintains that the Veteran "is entitled to a rating in excess of 50 percent for service connection for psychiatric disability other than a chronic adjustment disorder, or PTSD." (Brief, April 18, 2017). The Board denied the Veteran's claim for PTSD in the April 2015, decision, which the Veteran did not appeal. The denial is final as to the evidence then of record and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7266; 38 C.F.R. § 20.1100. To the extent that the representative contends that the Veteran is entitled to an increased rating for the Veteran's service-connected psychiatric disorder, the RO assigned a 50 percent disability rating in September 2015. The Veteran did not appeal this decision, nor has he sought an increased rating.  Hence, the issue of entitlement to an increased rating for adjustment disorder is not before the Board and will not be discussed further.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.





FINDING OF FACT

The Veteran is not diagnosed with any other separate psychiatric disorder (other than his service-connected chronic adjustment disorder with mixed anxiety and depressed mood) that is related to, or had its onset during, service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disorder (other than service-connected chronic adjustment disorder with mixed anxiety and depressed mood) have not been met. 38 U.S.C.S. §§ 1110, 5103, 5103A, 5107 (Lexis 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.130, Diagnostic Code 9413 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.S. §§ 5103, 5103A (Lexis 2016); 38 C.F.R. § 3.159 (2016), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103 (a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159 (b). 

In the present case, the RO notified the Veteran of the evidence required to substantiate his claim for an acquired psychiatric condition in 2009. The Board finds that the Veteran has been provided with adequate VCAA notice and was afforded a meaningful opportunity to participate in the development of his claim. Further, the Veteran did not raise an issue with regard to the adequacy of notice provided in this case.  

VA also satisfied its duty to assist the Veteran. All available service treatment records, as well as all identified and available VA and private medical records pertinent to the years after service, are in the claims file and were reviewed by the Board in connection with the claim. The Veteran identified VAMC records in his August 2013 Appeal, and those records have been associated with the claim. The Veteran's military personnel records, VA treatment records, VA examination reports, and statements from the Veteran and his representative have been considered. Thus, the Board is satisfied that the duty to assist was met. 38 U.S.C.S. § 5103A; 38 C.F.R. § 3.159 (c). 

II. Service connection for an acquired psychiatric disability to include depression, anxiety, and sleep disorder.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.S. § 1110; 38 C.F.R. §§ 3.303, 3.304. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In this case, the Veteran's service treatment records (STRs) and mental health treatment records do not show a diagnosis of an acquired psychiatric condition to include anxiety, depression, and sleep disorder. The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.S. § 1110. Thus, the threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought. In the absence of proof of a present disability, there is no valid claim of service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In a June 2015 VA examination, the examiner recognized the Veteran's depression and anxiety, but it was the examiner's opinion that an adjustment disorder diagnosis was most appropriate. The VA examiner reviewed the Veteran's November 2009 post-deployment health assessment, his May 2010 post deployment health assessment, his March 2012 VA PTSD examination, which included an extensive history of employment, and his December 2013 VA medical opinion, and concluded that the Veteran did not have "any additional acquired psychiatric conditions, but that problems with depressed mood, energy, motivation, sleep, dreams, vigilance, and worry/anxiety  . . . are included as part of the chronic adjustment disorder symptomatology."  Thus, according to the examiner, it was less likely than not that there is a separate psychiatric disability other than a chronic adjustment disorder (which was as likely as not related to the symptoms endorsed on the November 2009 Post Deployment Health assessment during active duty). 

Moreover, the June 2015 medical examination specifically considered whether the Veteran had a differentiation of symptoms, but the examiner opined that the Veteran did not have more than one mental disorder. The VA examination noted occupational and social impairment due to mild or transient symptoms. In addition, the VA examiner opined that the Veteran has had difficulty finding employment since service, and this ongoing stressor is associated with a continued diagnosis of adjustment disorder. 

The evidence of record, including an examination in March 2012 with a diagnosis of adjustment disorder with depressed mood, was said to be caused by adjustment to civilian life, after the Veteran left the military. The social worker's notes throughout 2012 reflect anxiety and depression but do not provide diagnostic criteria or assessment of his mental condition. 

In addition, to the extent that the Veteran discussed sleeping problems, his depressive and anxiety symptoms, the Board notes that the Veteran is already service-connected for adjustment disorder, with mixed anxiety and depressed mood, and such symptoms are contemplated in the rating criteria for the service-connected disability.  In that regard, in Mittleider v. West, 11 Vet.App. 181, 182 (1998), the U.S. Court of Appeals for Veterans Claims held that, "'when it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition], VA regulations at 38 C.F.R. § 3.102 (2010), which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.'"  (quoting 61 Fed. Reg. 52,698  (Oct. 8, 1996)).  Although the propriety of the Veteran's present level of disability is not before the Board at this time, the Board notes that, pursuant to Mittleider, the Veteran's mental disorder symptomatology must be attributed to his service-connected disability unless it is clearly attributable to a non-service-connected disability, which is not the case here based on the June 2015 VA examination report.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.S. § 1110 . The law limits entitlement to service connection for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability. In the absence of proof of a current disability, there is no valid claim. Brammer, 3 Vet. App.at 225.

As noted above, the Veteran is service connected for adjustment disorder under 38 C.F.R. § 4.130. The evidence of record shows that the Veteran does not have another separate psychiatric disorder, other than his service-connected chronic adjustment disorder with mixed anxiety and depressed mood, and service connection cannot be established for an acquired psychiatric condition to include anxiety, depression, and sleep disorder.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt doctrine.  However, here, that doctrine is not applicable.  See 38 U.S.C.S § 5107 (b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001). 

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for an acquired psychiatric condition to include depression, anxiety, and sleep disorder is denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


